Exhibit 10.2

 

FIRST AMENDMENT TO

BEKEM METALS, INC.

RESTRICTED STOCK AGREEMENT

 

This First Amendment to Bekem Metals, Inc. Restricted Stock Agreement (this
“Agreement”) is made as of March 25, 2008 by Bekem Metals, Inc., a Utah
corporation (the “Employer”), and Yermek Kudabayev, an individual resident in
the Republic of Kazakhstan, Almaty (the "Executive"). The parties do hereby
agree to amend said Bekem Metals, Inc. Restricted Stock Agreement with the Grant
Date of April 7, 2006 as follows:

 

1. Section 1 is amended to read as follows:

 

1. GRANT OF STOCK

 

Pursuant to Section 3.2(B) of the Employment Agreement, as amended, the
Executive is hereby granted, effective on the Grant Date and subject to the
terms and conditions of this Agreement 421,772 shares of Restricted Stock, said
number of shares being determined at market value on the Grant Date.

 

2. Section 3 is amended to read as follows:

 

3. VESTING

 

The interest of the Executive in the Stock shall vest as to 95,857 shares of
such Stock on the first anniversary of the Grant Date, or April 7, 2007. The
interest of the Executive in the Stock shall vest as to an additional 115,028
shares of such Stock on the second anniversary of the Grant Date, or April 7,
2008, conditioned on the Executive making timely Securities and Exchange
Commission filings during the second year of Executive’s employment with the
Employer. The interest of the Executive in the Stock shall vest as to the final
210,887 shares of such Stock on the third anniversary of the Grant Date
conditioned on the Executive making timely Securities and Exchange Commission
filings during the third year of Executive’s employment and conditioned upon the
Employer having commenced commercial operations by no later than the end of the
three year restricted period.

 

1

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date above first written above.

 

EMPLOYER: Bekem Metals, Inc.

 

 

 

Adam Cook, Corporate Secretary

 

 

EXECUTIVE:

 

 

 

Yermek Kudabayev, Chief Executive Officer

 

 

 

2

 

 